Citation Nr: 1518356	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-18 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating higher than 10 percent for residuals of laceration of the left great toe with tender scars and ingrown toenail.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to the service-connected left great toe disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In November 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last evaluated for compensation and pension purposes for his service-connected left toe disability in August 2011, for the present appeal.  The Veteran testified at the November 2012 Board hearing that the impairment associated with his left great toe disability was worse.  See November 2012 Board hearing transcript, p. 13.  He noted that it was harder for him to wear shoes and that his toe had become very painful.  Id. at 3.  He filed another service connection claim for a skin condition of the feet and was examined for the purpose of determining whether he had a skin condition secondary to the left toe disorder in November 2013.  However, not all of the Veteran's functional impairment complaints associated with his service-connected left great toe disability were addressed, including pain while walking.  For these reasons, another examination is warranted to rate the Veteran's claim.

Regarding the service connection claim for a psychiatric disorder, including depression, the Veteran primarily contends that he has depression secondary to his service-connected great right toe disorder.  The Veteran underwent a VA examination in May 2010, during which the examiner found that it was possible that some part of the Veteran's depressive condition was substance-induced, but likely not all of it.  The examiner also commented later in the report, though not specifically asked, that it was not likely as not that the Veteran's damage to his toe had caused his depression.  The examiner determined that there were many other factors that had contributed to his depression and that the toe condition and the skin rash were perhaps secondary.

While the examiner appears to find that there is no causal connection between the Veteran's left great toe disorder and his depression, the issue of aggravation of the Veteran's depression by his left great toe has not been addressed.  The examiner's opinion also is somewhat unclear in that the examiner also found that the toe condition was perhaps secondary to the depression as a causal factor, in addition to other factors.  For this reason, another medical opinion is warranted to address the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain treatment records pertaining to the feet and/ or mental health from the VAMC in Philadelphia dated from July 2012 to present.

2.  Following the completion of the above development, return the claims file to the examiner who provided the May 2010 mental health examination, if available.  If the previous examiner is not available, then reschedule the Veteran for another VA mental health examination to determine the nature and etiology of the Veteran's depressive disorder.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner also should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's depressive disorder was caused or aggravated (permanently worsened) by the Veteran's service-connected left great toe disability?  If the depression was aggravated by the Veteran's service-connected left great toe disability, then please state to the extent possible the baseline level of severity of the depression before the onset of any aggravation.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

3.  Schedule the Veteran for the appropriate VA examination to address the impairment associated with the left great toe disorder.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left great toe disability, including whether there is any impairment associated with the scarring, whether the scars are adherent to underlying tissue, whether the scars are tender to palpation or unstable, and the approximate measurements of the scars. 

In answering these questions, please consider the Veteran's assertions that his left great toe disability causes pain while walking.  Also, the examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

5.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. C. Spickler 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




